TDCJ Offender Details . Page 1 of 2

%»%"\

TEXAS DEFARTMENTF Calwfmmdu arms

 

: offender lnformation Details

SlD Number: ' 03031918

TDCJ Number: 01566425

Name: ' SA|V|AN|EGO,ROBERT FLORES JR
Race: b H t
Gender: l lVl

DOB: 1965-01-19

Maximum Sentence Date: 2027-01-25

Current Facility: HOLLlDAY

Projected Re|ease Date: ` 2027-01-25

Paro|e E|igibility Date: ' 2018-01-25

Offender Visitation E|igib|e: Y_E§

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFCRMATION FOR SCHEDULED RELEASE:

scheduled Re|ease Date: Offender is not scheduled for release at this time.
Schedu|ed Re|ease Type: Will be determined when release date is scheduled
Schedu|ed Re|ease |_ocati°n: Will be determined When release date is scheduled.

Prth R€"'€W'nf°fmat*°"

 

   

 

Offense History:

 

Offense Sentence Case Sentence (YY-Ml\ll-
Date Offense Date No. DD)

County

 

 

 

http://offender.tdcj .teXas. gov/OffenderSearch/offenderDetail.action?sid=0303 1918 9/18/2015